People v Haywood (2016 NY Slip Op 04074)





People v Haywood


2016 NY Slip Op 04074


Decided on May 25, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2015-04288
 (Ind. No. 08-00054)

[*1]The People of the State of New York, respondent, 
vTyrone Haywood, appellant.


Steven A. Feldman, Uniondale, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Raffaelina Gianfrancesco and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Westchester County (Adler, J.), imposed April 29, 2015, upon his convictions of rape in the first degree (two counts), criminal sexual act in the first degree, attempted criminal sexual act in the first degree, assault in the second degree (two counts), assault in the third degree (two counts), robbery in the third degree (two counts), and unlawful imprisonment in the second degree (two counts), upon a jury verdict, after remittitur from this Court for resentencing (see People v Haywood, 124 AD3d 798).
ORDERED that the resentence is affirmed.
The defendant failed to preserve for appellate review his contention that the duration of the order of protection issued at the time of the original sentence was improperly extended as a result of the resentence (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-318; People v Hunter, 135 AD3d 958, 959; People v Deal, 115 AD3d 975, 976), and we decline to reach it in the exercise of our interest of justice jurisdiction.
BALKIN, J.P., LEVENTHAL, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court